DETAILED ACTION
Drawings
The drawings filed on 06/04/2020 are accepted.

Allowable Subject Matter
Claims 1-19 and 32 (Renumbered 1 – 20) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 1-19 and 32 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 1, after the instructing, creating a subset of UEs, comprising a number of UEs, from the set of UEs, that are the UEs in the set being most vulnerable to fronthaul packet loss; determining, for each UE in the subset of UEs, whether the communication in the scheduling interval was unsuccessful; and determining a packet loss in the fronthaul link depending on to what extent each one of the UEs in the subset of UEs is determined to have had unsuccessful use of the radio interface, in combination with the other limitations recited as specified in claim 1. 
	In Claims 16 and 32, creat a subset of UEs, comprising a number of UEs, from the set of UEs, that are the UEs in the set being most vulnerable to fronthaul packet loss; determine, for each UE in the subset of UEs, whether the communication in the scheduling interval was unsuccessful; and determine a packet loss in the fronthaul link depending on to what extent each one of the UEs in the subset of UEs is determined to have had unsuccessful use of the radio interface, in combination with the other limitations recited as specified in claim 16 and 32.

	Note that the first closest prior art, Charipadi et al, US 2020/0389806 A1, teaches determine, for each of a plurality of radio points, a number of successfully received packets on the fronthaul network, for a wireless channel, during a measurement interval; and determine, for each of the plurality of radio points, a number of packet losses, for the wireless channel and during the measurement interval, based on the number of successfully received packets. 
Note that the second closest prior art, Wang et al, US 2019/0028231, teaches determining predicted first UE throughput and predicted first UE packet loss, the obtained radio network data for the first UE is compared to earlier obtained radio network statistics for a plurality of UEs that have been in a cell earlier. The actual packet loss and the throughput that these earlier UEs had are then used as a prediction for the first UE throughput and packet loss. 
Note that the third closest prior art, Itoh et al, US 2002/0194361, teaches grouping terminals together that have similar tendencies for packet loss or fluctuations of the Round Trip Time (RTT).  Also, disclose Using the RTT and other information obtained from the control information packets such as the RTT and packet loss between itself and the receiving terminals, the sending terminal determines the groups to which the terminals belong and notifies them to the receiving terminals.
Note that the fourth closest prior art, Barbieri et al, WO 2016/145371 (US Pub 2018003597), teaches determining packet loss in a fronthaul link of a radio access network (RAN) and the network comprising a baseband units (BBUs) connected via fronthaul links to remote radio unites (RRUs) connected to UEs.  Also, disclose the fronthaul link may be monitored at block to capture fronthaul link information and the fronthaul link quality indicator may be determined based, at least in part, on the fronthaul link information that is captured.
Note that the fifth closest prior art, Bu et al, US PAT # 8,274902 B2, teaches collecting data on downstream packet losses at a collection point in a network that branches, downstream of the collection point, toward a plurality of end nodes and that includes nodes; and from the collected data, estimating a packet loss rate on at least one path that begins or ends on an intermediate node and that includes or begins or ends on an intermediate node that is a branch point of the network.

In view of the above, neither of the prior art discloses or render obvious the above italic limitation.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”:


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468